Scott, J.,
dissenting.
After evidence bad been given, conducing to show that the plaintiffs had given the credit to the defendant, the court instructed the jury that upon the evidence the plaintiffs were not entitled to a verdict. I conceive this instruction to be erroneous, instead of ascertaining whether there was a guaranty or not, and then applying the law to the case, the court took the fact in dispute for granted, and instructed the jury accordingly. Starkie, speaking in relation to this subject, says, “it is always a question for the jury, whether the credit, before the debt was incurred, was given to the defendant or to another as principal, taking into their consideration the amount of the debt, the situation of the parties, and all the other circumstances of the case.” This doctrine of the test is amply sustained by the cases referred to in its support; Keate vs. Temple, 1 Bos. &Pul. 158; Darnell vs. Trott, 2 Car. & P. 82. The word “guaranty” is not a technical one. It does not, ex vi termini, import that the party who uses it in contracting, intends that his undertaking shall be collateral. If a note is subscribed by which the maker guaranties the payment of a sum of money to another, would any court construe this a collateral undertaking and not an original promise? This cannot be a collateral undertaking, unless there is an original one; and whether he who undertakes to pay for goods furnished to another, makes himself immediately liable, or only collaterally so, is always a question for the jury.
Even if the undertaking of the defendant should be found to be collateral, I should question the justice or propriety of applying the law relative to guaranties to this case under all its circumstances. Rules of law are of a plastic nature, moulding and adapting themselves to the varying circumstances of the transactions of men, so as to do justice amongst them. Chancellor Kent says, that after a valid guaranty has been made, the rights of the parties in the relative character of principal and surety affords an interesting subject of enquiry, and the doctrine of negotiable paper, as to demand and notice, has a feeble and qualified application to the guarantor. The rule, as to notice, is nos so strict as in the case of mere negotiable paper, and the neglect to give notice must have produced some loss or prejudice to the guarantor. The case af Paul vs. Tatlock, 1 B. & P., goes to show that notice to the guarantor, from other sources than the guarantee, will have its influence with the courts. In that case A became bound to B for the honesty of C, who afterwards embezzled the money of B. It was held that B might maintain an action on the guaranty, though three years *675had elapsed without any notice having been given by B to A of the embezzlement; and although it appeared B had given credit to C for the .sum embezzled, if it appear that A was acquainted with the circumstances from any other source, and that the embezzlement was not industriously concealed from him. Under the circumstances of this case, the defence is most unconscionable. It is a mockery to talk about notice when the defendant was fully possessed of all the information the plaintiffs could communicate. The defendant was a miller; and his undertaking itself fully apprized him of the extent of his liability. The case of Wides and others vs. Savage, 1 Story’s Rep. 22, shows that cases of this kind depend very much upon their circumstances.
The presumption that the credit was originally given to McCourtney, arising from the fact that both he and the defendant were jointly sued, is very much weakened by the consideration that the statute allows a plaintiff to sue several in assumpsit, and to recover against one or more as they shall be found indebted.